Exhibit 10.3

 

 



HOUSTON WIRE & CABLE COMPANY
2017 STOCK PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR KEY EMPLOYEES

 

A Restricted Stock Unit (“RSU”) Award (the “Award”) is hereby granted by Houston
Wire & Cable Company, a Delaware corporation (the “Company”), to the Key
Employee named below (the “Grantee”), relating to the Common Stock of the
Company:

 

Key Employee :
Date of Award:
Number of RSUs Subject to Award:
End of Vesting Period:

 

The Award shall be subject to the following terms and conditions and the
provisions of the Houston Wire & Cable Company 2017 Stock Plan (the “Plan”), a
copy of which is attached hereto and the terms of which are hereby incorporated
by reference:

 

1.                  Grant of Award. The Company hereby grants to the Grantee the
Award of RSUs. An RSU is the right, subject to the terms and conditions of the
Plan and this Agreement, to receive a distribution of one share of Common Stock
or cash equal to the Fair Market Value of a share of Common Stock for each RSU
as described in Section 7 of this Agreement.

 

2.                  Acceptance by Grantee. The receipt of the Award is
conditioned upon its acceptance by the Grantee in the space provided therefor at
the end of this Agreement and the return of an executed copy of this Agreement
to the Secretary of the Company no later than ________________. If the Grantee
shall fail to return this executed Agreement by the due date, the Grantee’s
Award shall be forfeited to the Company.

 

3.                  RSU Account. The Company shall maintain an account (the “RSU
Account”) on its books in the name of the Grantee which shall reflect the number
of RSUs awarded to the Grantee and any dividend equivalents paid to the Grantee
as described in Section 4.

 

4.                  Dividend Equivalents. Upon the payment of any dividends on
Common Stock occurring during the period beginning on the date of the Award and
ending on the date the RSUs are settled in Common Stock or cash and distributed
to the Grantee as described in Section 7 (or the date the RSUs are forfeited),
the Company shall credit the Grantee’s RSU Account with an amount equal in value
to the dividends that the Grantee would have received had the Grantee been the
actual owner of the number of shares of Common Stock represented by the RSUs in
the Grantee’s RSU Account on that date. Such amounts shall be paid to the
Grantee in cash at the time and to the extent the RSU Account is distributed to
the Grantee. Any dividend equivalents relating to RSUs that are forfeited shall
also be forfeited.

 

5.                  Nontransferability. Except as set forth in Section 12 of the
Plan, neither the Award nor any of the RSUs subject to the Award may be sold,
assigned, pledged, encumbered or otherwise transferred, voluntarily or
involuntarily. Any attempted sale, assignment, pledge, encumbrance or transfer
of the Award, other than in accordance with its terms, shall be void and of no
effect.

 



 
 

 

6.                  Vesting.

 

(a)                Except as set forth in (b), (c), (d) and (e) below, the
Grantee shall become vested in the Award as follows:

 

(i)                 ___% of the RSUs subject to the Award shall vest on
__________________;

 

(ii)               ___% of the RSUs subject to the Award shall vest on
__________________; and

 

(iii)             ___% of the RSUs subject to the Award shall vest on
__________________.

 

(b)               If the Grantee’s employment with the Company and all
subsidiaries terminates due to the Grantee’s death or disability, a prorata
number of unvested shares of Common Stock subject to the Award shall vest, such
number to be determined by multiplying the number of unvested shares by a
fraction, the numerator of which is the number of full months that have elapsed
from the Date of Award to the termination of employment and the denominator of
which is the number of full months in the vesting period. Award shares that do
not vest shall be forfeited. For this purpose “disability” has the meaning, and
will be determined, as set forth in the Company’s long term disability program
in which the Grantee participates.

 

(c)                If the Grantee’s employment with the Company and all
Subsidiaries terminates for any reason other than death or disability as
described in Section 6(b) above or following a Change in Control as described in
Section 6(d)(ii) below, unvested RSUs subject to the Award shall be forfeited to
the Company, and the Grantee’s rights, title and interest with respect to such
forfeited RSUs shall automatically lapse and be of no further force or effect.
The Grantee hereby irrevocably designates and appoints the Secretary of the
Company as the Grantee’s agent and attorney in fact, to act for or on behalf of
the Grantee and in his or her name and stead, for the limited purpose of
executing any documents and instruments to further evidence the forfeiture of
the unvested RSUs.

 

(d)               If there is a Change in Control of the Company, and the
Grantee has remained in continuous employment with the Company or a Subsidiary
until such date:

 

(i)                 unless the Award is continued or assumed by a public company
in an equitable manner, all of the RSUs subject to the Award shall vest as of
the date of the Change in Control, and the Company shall immediately distribute
to the Grantee his RSU Account as described in Section 7; provided, however,
that if the Change in Control does not constitute a “change in control” as
described in Treas. Reg. §1.409A-3(i)(5), then distribution of the RSU Account
shall be deferred until the date of the Grantee’s termination of employment with
the Company and all Subsidiaries; and

 



 2 

 

 

(ii)               if the Award is continued or assumed by a public company in
an equitable manner, the RSUs subject to the Award shall continue to vest as
provided in this Section 6; provided that if within two years following the
Change in Control the Company terminates the Grantee’s employment without cause
(as determined by the Committee in its sole discretion, unless otherwise defined
in the Grantee's employment agreement with the Company), the unvested RSUs shall
fully vest and the Company shall immediately distribute to the Grantee his RSU
Account as described in Section 7.

 

(e)                The foregoing provisions of this Section 6 shall be subject
to the provisions of any written employment or severance agreement that has been
or may be executed by the Grantee and the Company, and the provisions in such
employment or severance agreement concerning the vesting of an Award shall
supersede any inconsistent or contrary provision of this Section 6.

 

7.                  Settlement of Award. Subject to the next following sentence,
if the Grantee becomes vested in the Award in accordance with Section 6, within
30 days following the date of vesting, the Company shall distribute to the
Grantee, or his or her personal representative, beneficiary or estate, as
applicable, (a) a number of shares of Common Stock equal to the number of vested
RSUs subject to the Award and (b) a cash payment equal to the dividend
equivalents that are payable pursuant to Section 4. If, at the time the Grantee
becomes vested in the Award the Plan has not been approved by the Company’s
stockholders, then in lieu of delivering shares pursuant to clause (a) above,
the Company shall distribute cash equal to the Fair Market Value of the number
of vested RSUs subject to the Award.

 

8.                  Withholding Taxes. The Grantee shall pay to the Company an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any shares of Common Stock or cash
upon settlement of any vested RSUs covered by the Award. The Company in its sole
discretion may permit the payment of additional withholding taxes up to the
maximum statutory rate. Payment of such taxes may be made by one or more of the
following methods: (a) in cash, (b) in cash received from a broker-dealer to
whom the Grantee has submitted a notice and irrevocable instructions to deliver
to the Company proceeds from the sale of a portion of the shares deliverable
upon settlement of the Award, (c) by delivery to the Company of other Common
Stock owned by the Grantee that is acceptable to the Company, valued at its then
Fair Market Value, and/or (d) by directing the Company to withhold such number
of shares of Common Stock otherwise deliverable upon settlement of the Award
with a Fair Market Value equal to the amount of tax to be withheld.
Notwithstanding the foregoing, if at the time the Award is settled the Plan has
not been approved by the Company’s stockholders, such taxes shall be withheld
from the amount of the cash settlement.

 

9.                  Share Delivery. If the Award is settled in shares of Common
Stock, delivery of such shares will be by book-entry credit to an account in the
Grantee’s name established by the Company with the Company’s transfer agent;
provided that the Company shall, upon written request from the Grantee (or his
or her estate or personal representative, as the case may be), issue
certificates in the name of the Grantee (or his or her estate or personal
representative) representing such Award shares.

 



 3 

 

 

10.              Rights as Stockholder. The Grantee shall not be entitled to any
of the rights of a stockholder of the Company with respect to the Award,
including the right to vote and to receive dividends and other distributions,
until and to the extent the Award is settled in shares of Common Stock.

 

11.              Insider Trading Policy. The sale or transfer of any shares of
Common Stock delivered upon settlement of the Award is subject to the provisions
of the Company’s Insider Trading Policy, as in effect from time to time.

 

12.              Recoupment. Notwithstanding any other provision of this
Agreement, to the extent required by applicable law, including the Dodd-Frank
Wall Street Reform and Consumer Protection Act, or pursuant to the Company’s
Incentive Recoupment Policy or any similar policy as may be in effect, the
Company shall have the right to seek recoupment of all or any portion of an
Award (including by forfeiture of any outstanding Award or by the Grantee’s
remittance to the Company of vested Award shares or of a cash payment equal to
the vested Award shares). The value with respect to which such recoupment is
sought shall be determined by the Committee. The Committee shall be entitled, as
permitted by applicable law, to deduct the amount of such payment from any
amounts the Company may owe to the Grantee.

 

13.              Employment Status. This Agreement does not give the Grantee the
right to be retained as an employee of the Company.

 

14.              Administration. The Award shall be administered in accordance
with such regulations as the Committee shall from time to time adopt.

 

15.              Plan Governs. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall govern. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

 

16.              Governing Law. This Agreement, and the Award, shall be
construed, administered and governed in all respects under and by the laws of
the State of Delaware.

 

IN WITNESS WHEREOF, this Agreement is executed by the Company this __th day of
________, ____, effective as of the ____ day of _________, ____.

 



  HOUSTON WIRE & CABLE COMPANY                           By:    

 



 4 

 

 

AGREED AND ACCEPTED:

 

I acknowledge receipt of the Houston Wire & Cable Company 2017 Stock Plan and
hereby accept this Restricted Stock Unit Award subject to all the terms and
conditions thereof. I agree to accept as binding, conclusive and final all
decisions and interpretations of the Committee regarding any questions arising
under the Plan or this Award Agreement.

 

GRANTEE

 

 



Print Name:           Signature:           Date:    

 

 

 

 

 

 

 

 

 

 

 

 

 

5



 

 